DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/036618, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 requires that each of the clamps includes an elongate flattened “imperforate” metallic body. The prior-filed application does not disclose an imperforate clamp body since the clamps are disclosed as having perforations. Accordingly, claims 1-9 have an effective filing date of 7/30/2020. Claims 11-20 do not use the term “imperforate” and are fully supported by the prior-filed application and therefore have an effective filing date of 7/16/2018.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “the clamps being arranged about a portion of the native valve annulus to anchor the prosthesis” which positively recites a connection between the prosthesis and the native valve annulus thereby claiming a part of the human body. Claim 1 should be amended to clarify the arrangement as an intended use instead of positively reciting the connection between the clamps and the annulus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 states that the clamps are “imperforate” but claims 2 and 3 each recite that at least one of the clamps have “a perforation”. It is unclear what is meant by “imperforate” since the term is not used in the specification and the instant application discloses perforations in the clamps. It is further unclear how the clamps can be imperforate and also have a perforation as required by claims 2 and 3. 
Claim 2 recites “of the clamps a terminal end” in line 3 which is unclear.
In claim 3, line 3 it is unclear what “that” refers to with respect to “that passes through tissue” since both a fastener and perforation are recited prior. It is also unclear as to whether tissue of the body is being positively claimed. Claim 3 recites “a fastener is directed through said perforation that passes through tissue of said native annulus”. To avoid any 101 issues, the claim should be amended to clarify that the fastener is capable of passing through tissue.
Claims 8 and 15 recite the limitation "a protective sheathing disposed thereover" in lines 1-2.  It is unclear what “thereover” is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berreklouw 2004/0193261 (hereafter referred to as Berreklouw).
Regarding claim 1, Berreklouw discloses a partial valve prosthesis to replace a portion of a native luminal valve (the claim does not define any particular structure which makes the valve prosthesis a “partial” valve prosthesis and because the valve prosthesis of Berreklouw can be implanted without removing the native leaflets and chordae, the prosthesis is considered a “partial” prosthesis; also the claims do not preclude a full valve replacement since the claims use the term comprising), the native luminal valve defining a native valve annulus 18 and a plurality of native leaflets (fig.7A; all heart valves have native leaflets), the partial valve prosthesis comprising a framework 21 capable of following a shape of a portion of the native valve annulus when implanted into the native valve annulus (figs. 1a-5), the framework including an array of clamps 24, 28 or 42, 43, or 52, 53 attached thereto, each of the clamps including an elongate flattened imperforate metallic body (figs. 2a-5 show the clamps are imperforate; par. 157 discloses “memory metal”) and having a first end 28, 43, 53 to clamp above the native valve annulus and a second end 24, 42, 52 to clamp below the native valve annulus (figs. 2a-5), the clamps capable of being arranged about a portion of the native valve annulus to anchor the prosthesis to an inner periphery of the native valve annulus, the framework being further configured to retain at least one valve leaflet configured to replace a corresponding one of the plurality of native leaflets, and at least one leaflet 55 or 46 secured to the framework (figs. 4 and 5).
Regarding claim 10, Berreklouw discloses a partial valve prosthesis for replacing a portion of a native luminal valve, the native luminal valve defining a native valve annulus and a plurality of native leaflets (fig.7A), the partial valve prosthesis comprising a framework 21 capable of following a shape of a portion of the native valve annulus 18 when implanted into the native valve annulus, the framework including an array of "C"-shaped clamps 24, 28 or 42, 43, or 52, 53 attached thereto (figs. 2a-5), each of said "C"-shaped clamps having an elongate flattened body biased to clamp closed by a springing force (figs. 2a-2b; par.157 discloses the flanges are memory metal and return to the position shown in fig.2b), each of said "C"-shaped clamps having a first end 28, 43, 53 biased to clamp above the native valve annulus and a second end 24, 42, 52 biased to clamp below the native valve annulus (figs.2b-5), each of the clamps being capable of clamping about at least a portion of one of the native valve annulus and at least one of the native leaflets (this is directed to the intended use and the clamps are capable of clamping an annulus and leaflet), the framework further comprising at least one leaflet 55 or 46 configured to replace the at least one native leaflet to which it is clamped (figs. 4 and 5).
Regarding claim 17, Berreklouw discloses a partial valve prosthesis for replacing a portion of a native luminal valve, the native luminal valve defining a native valve annulus and a plurality of native leaflets (fig.7A), the partial valve prosthesis comprising a framework 45 to follow a shape of a portion of the native valve annulus when implanted into the native valve annulus (45 is a ring and therefore capable of following the ring shaped annulus), the framework including an array of "C"-shaped clamps 42, 43 attached thereto (fig.4), each of said "C"-shaped clamps having an elongate flattened body biased to clamp closed by a springing force (par.22 discloses the flanges bend back to a first position due to a resilient force; also see figs.2a-2b for the flanges closing by a spring force), each of said "C"-shaped clamps having a first end 43 biased to clamp above the native valve annulus and a second end 42 biased to clamp below the native valve annulus, each of the clamps being arranged to clamp about at least a portion of one of the native valve annulus and at least one of the native leaflets (fig.2b shows flanges in their clamp position; the flanges are capable of clamping about a portion of an annulus and leaflets), the framework further comprising at least one leaflet 46 configured to replace the at least one native leaflet to which it is clamped, wherein the "C"-shaped clamps are clamped over the framework as a separate structural unit from the framework (fig.4 shows the framework 45 is received and clamped in the element 41, which has the clamps, by way of the projection 47 and groove 49; element 41 including the clamps is therefore considered “clamped over (and around) the framework 45 as a separate structural unit from the framework”).
Regarding claims 4-6, 11-13, and 18-20, see par.32 which lists that the prosthesis is capable of being used in each of the claimed native valves. 
Regarding claims 7 and 14, the valve prosthesis of Berreklouw is capable of opening and closing and is therefore considered to be capable of mimicking the native valve. 
Regarding claims 8, 9, 15, and 16, Berreklouw further discloses a covering of Dacron or Teflon fibers over the flanges in par.44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Berreklouw as applied to claim 1 above, and further in view of Khairkhahan et al. 2015/0119981 (hereafter referred to as Khairkhahan). Berreklouw discloses the invention substantially as claimed and as discussed above but Berreklouw does not disclose that at least one of the clamps includes a perforation at a first or second end, and does not disclose a fastener capable of extending through the perforation and tissue of the native valve annulus.
Khairkhahan teaches a partial valve prosthesis, in the same field of endeavor, wherein at least a  first end of a clamp comprises a perforation 486 which receives a fastener 490 which can extend through tissue of the native valve annulus (fig.16) for the purpose of providing redundant fixation of the prosthesis (par.105-106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least the first end of a clamp of Berreklouw to include a perforation and fastener as taught by Khairkhahan in order to provide redundant fixation of the prosthesis and improve stability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Realyvasquez et al. 2005/0107871 discloses a half valve prosthesis comprising clamps to attach the valve prosthesis to an annulus (fig.8E).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774